The plaintiffs, by their bill, insisted that the assignment to them was prior to the assignment of Horne, and required that he account to them for the choses in action thus transferred to him, and the money paid therewith.
The plaintiffs and Horne are both trustees, and both represent creditors of the defendant Atkinson. Neither of the assignments, as it regards the choses in action, transfers the legal interest — and in equity a distinct appropriation and delivery over by the debtor of the choses in action, for the benefit of his creditor, is an assignment thereof. The Court therefore declares that the defendant Horne is entitled to retain so much of these choses in action, or of the proceeds thereof, as were *Page 12 
actually delivered to John A. Vines before the execution of the assignment to the plaintiffs, but must account to them for the residue thereof.
As to the money, the plaintiffs have no claim thereto, unless it was the proceeds of the choses in action or other property embraced in their assignment.
There must therefore be an inquiry, to ascertain which of the choses in action assigned to Horne were delivered to (22)  Vines before the date of the assignment of the plaintiffs, and whether the money paid over to Horne was in whole or in part of the proceeds of property assigned to the plaintiffs.
PER CURIAM.                                       Decree accordingly.
Cited: Miller v. Tharel, 75 N.C. 152; Bresee v. Crumpton, 121 N.C. 124.